NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10502

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00511-JMS-1

 v.
                                                MEMORANDUM*
ERNESTO HERNANDEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Ernesto Hernandez appeals pro se from the district court’s denial of his

motion for judicial notice pursuant to Federal Rule of Evidence 201. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hernandez claims that the district court erred by declining to take judicial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
notice of Hernandez’s allegation that the government attorneys who prosecuted his

case were not properly appointed. The district court did not abuse its discretion by

denying this request because Hernandez has failed to show that his allegation was

relevant to any pending proceeding, and has also failed to show that it was “not

subject to reasonable dispute.” See Fed. R. Evid. 201(b), (d); United States v.

Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (setting forth standard of review).

Furthermore, the district court was not required to hold an evidentiary hearing to

resolve the request for judicial notice.

      In light of this disposition, we do not reach the parties’ remaining

arguments.

      AFFIRMED.




                                           2                                  18-10502